Per Curiam.

Chapter 2506, Bevised Code, provides a remedy by judicial review of final orders of administrative boards of municipalities. Belator had an adequate remedy at law by way of appeal to test the claimed invalidity of the zoning ordinance.
The demurrer to the petition is sustained and, it being agreed that such a ruling on the demurrer would be dispositive of the case, the writ of mandamus is denied.

Writ denied.

Wevgandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.